Citation Nr: 0711775	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  97-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service-connection for a thoracic spine 
disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1977, April 1980 to June 1984, and from May 1988 
to July 1992.  She also served in the Air Force Reserves with 
multiple periods of inactive duty for training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 and later rating decisions 
by the Department of Veterans Affairs (VA) Togus, Maine 
Regional Office (RO), which denied entitlement to service 
connections for a back condition manifested by muscle spasms 
and pain. 

This case was previously before the Board and, in January 
2004 and January 2006, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.

The Veterans Law Judge who presided at a hearing at which the 
veteran testified in June 2002 is no longer associated with 
the Board.  The veteran was advised of this by letter dated 
in October 2005 and of her right to have another hearing 
conducted by a Veterans Law Judge making the final 
determination in this case.  By letter dated in November 2005 
the veteran informed the Board that she did not want an 
additional hearing.  Thus, the case will be decided by the 
Board on the existing appellate record

The Board observes that the issue developed for appellate 
review and certified to the Board is limited to entitlement 
to service connection for a thoracic spine disorder.  To the 
extent that the appellant has raised the issue of service 
connection for a back disorder involving the lumbar spine, 
that issue is referred to the RO for appropriate action.


FINDING OF FACT

A thoracic spine disorder is not shown to be the result of 
events in service.


CONCLUSION OF LAW

A thoracic spine disability was not incurred in or aggravated 
by service, to include inactive duty for training.  38 
U.S.C.A. §§ 101, 1153, 1131, 5107 (West 2002); 38 C.F.R. § 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and March 
2006; rating decisions in July 1996 and September 1996; a 
statement of the case in September 1996; and supplemental 
statements of the case in July 1997, April 2001, June 2004, 
and April 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In hearing testimony and statements on file, the veteran 
argues that she injured her upper back while performing 
inactive duty for training on June 2, 1994.  She maintains 
that since this injury she has had related chronic muscular 
strain and progressive arthritis.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Here the veteran's available contemporaneous service medical 
records show evaluation and treatment rendered to her in June 
1994 for complaints of back pain. The veteran reported  
slipping in a hole and twisting her upper back while trying 
to catch herself from falling.  The physical examination was 
significant for findings of left side upper back muscle 
spasm, tightness to palpation, and pain.  Musculoskeletal 
spasm of the upper back was diagnosed.  The veteran was 
prescribed medication to include Motrin and Parafon forte and 
48 hour bed rest.  On her subsequent May 1995 medical 
examination for flight status and her January 1996 medical 
examination for service retirement clinical evaluation of the 
veteran's spine found no abnormality.  On reports of 
contemporaneous history obtained in association with these 
examinations, the veteran with respect to the question of 
whether she had a past or present history of recurrent back 
pain replied negatively in May 1995 and positively in January 
1996. 
 
Post service there is no objective (medical) evidence of a 
thoracic spine disorder linked to service to include events 
therein. 

The Board acknowledges that the veteran's service medical 
records show that she injured her upper back during a period 
on inactive duty for training in June 1994.  However, there 
is no medical evidence purporting to relate a current 
disability of the thoracic spine to an injury of any kind in 
service.  In essence while there is evidence of a current 
disability of the thoracic spine, identified by the post 
service evidence as minimal degenerative changes and minimal 
scoliosis, the evidence of a nexus between the veteran's 
thoracic spine disabilities and her military service, is 
limited to the veteran's own statements.  The Board 
acknowledges that the veteran is a nurse and thus to some 
extent qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, a VA physician who 
reviewed the veteran's claims file in May 2004 specifically 
for the purpose of ascertaining whether she had existing 
disability of the thoracic spine, while noting that x-rays of 
the thoracic area did reveal minimal degenerative changes of 
the thoracic spine, found no objective evidence supportive of 
her contention that any thoracic spine pathology was 
attributable to events in service.

In this case, the Board finds that the opinion by the VA 
doctor is more probative than the veteran's opinion on this 
matter because it was based on a full review of the claims 
file, was provided by a medical doctor, is supported by the 
evidence of record, and is completely objective. See Pond v. 
West, 12 Vet. App. 341, 345 (1999) (observing that, in a case 
where the claimant was also a physician, and therefore a 
medical expert, the Board could consider the appellant's own 
personal interest); citing Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding may affect the credibility of 
testimony it does not affect competency to testify).

In the absence of objective evidence of an identified 
disability of the thoracic spine stemming from an injury in 
service, service connection may not be granted.  Accordingly, 
the Board concludes that a preponderance of the evidence is 
against a finding that any current thoracic spine disorder is 
the result of the veteran's inservice treatment or was 
otherwise incurred in or aggravated by service.  Therefore, 
service connection for a thoracic spine disability must be 
denied 


ORDER

Service-connection for a thoracic spine disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


